UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February6, 2013 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-52577 20-3340900 (Commission File Number) (IRS Employer Identification No.) 8235 Forsyth Blvd., Suite 400 St. Louis, Missouri63105 (Address of Principal Executive Offices) (805) 565-9800 (Registrant’s Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item 8.01 – Other Events On February6, 2013, FutureFuel Corp. (NYSE: FF) (the “Company”) issued a press release announcing the completion of the sale of shares of its common stock under the at-the-market equity offering announced on May 10, 2011.FutureFuel sold an aggregate 3,000,000 shares in open market trading under this program for aggregate gross proceeds of approximately $37.2 million, resulting in net proceeds of approximately $36.1 million after deducting commissions and fees.This offering served to increase the number of outstanding shares of FutureFuel’s common stock, thereby increasing trading liquidity.Stifel, Nicolaus & Company, Incorporated served as the sales agent under the offering. FutureFuel intends to use the net proceeds from the offering for general corporate purposes. FutureFuel has no plans at this time to undertake further at-the-market offerings of its common stock. A copy of the press release is furnished as Exhibit99.1 to this report. Item 9.01 – Financial Statements and Exhibits A copy of the press release is included as Exhibit99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUTUREFUEL CORP. By: /s/ Paul A. Novelly Paul A. Novelly, Chief Executive Officer Date: February6, 2013
